Citation Nr: 1748967	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  14-15 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1961 to December 1965.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for bilateral hearing loss and tinnitus.  The Veteran submitted a notice of disagreement with the RO's determination in June 2012.  Following the issuance of a Statement of the Case, the Veteran perfected an appeal via his submission of a timely VA Form 9 in May 2014.  

Before the matter was certified to the Board, in a September 2015 rating decision, the RO granted service connection for right ear hearing loss and tinnitus.  The RO assigned initial zero percent and 10 percent ratings, respectively, effective December 2, 2011.  The grant of service connection constitutes a full award of the benefits sought on appeal with respect to these claims.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has initiated an appeal with the initial ratings or effective dates assigned.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned). Thus, those issues are not in appellate status at this juncture and the Board has characterized the remaining issue on appeal as set forth on the cover page of this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current left hearing loss disability is causally related to in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2017).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2017).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including an organic disease of the nervous system like sensorineural hearing loss, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

To establish service connection under this provision, there must be:  evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran contends that he developed left ear hearing loss as a result of his exposure to artillery in service.  After consideration of the evidence of record, the Board concludes that the Veteran is entitled to service connection for left ear hearing loss.

In general, "[t]o establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With regard to the first element required for service connection, the Board finds that the evidence is sufficient to establish that the Veteran has a current left ear hearing loss disability.  The August 2015 VA audiological examination establishes that the Veteran's auditory thresholds exceed 40 decibels in the 500, 1000, 2000, 3000, and 4000 Hertz frequencies.  Thus, he meets the requirements of C.F.R. § 3.385 for a left ear hearing loss disability.  As such, the current disability element is met.

With respect to the second element needed to establish service connection, in-service incurrence of a disease or injury, service treatment records (STRs) indicate normal hearing acuity.  Although hearing loss was not noted during service, the Veteran has described significant in-service noise exposure from artillery fire.  The Veteran's DD 214 indicates that his Military Occupational Specialty was Antitank Assaultman, a position consistent with noise exposure.  Indeed, the record shows that VA has awarded service connection for right ear hearing loss and tinnitus due to noise exposure in service.  In view of the foregoing, the Board finds that the record is sufficient to establish the presence of an in-service injury, i.e. acoustic trauma.  

With respect to the third element needed to establish service connection, a causal relationship between the present disability and in-service injury, the record contains conflicting evidence.  

The Veteran was afforded a VA examination in April 2012.  The examination report indicates that the Veteran was diagnosed with conductive hearing loss in the left ear.  The examiner reviewed the file and concluded that the Veteran's hearing loss was not at least as likely as not caused by or a result of service.  The examiner explained that the whisper hearing test conducted when the Veteran separated from his military service is a "gross assessment of hearing loss and is not sensitive to high frequency hearing loss and is not ear specific."  The examiner stated that there is no other testing until June 2011 when the Veteran was seen in the VA audiology clinic in Louisville.  The examiner stated that the Veteran's hearing loss is a mixed loss which is not typically associated with noise exposure but rather is more typically associated with a middle ear problem requiring medical evaluation.  The examiner stated that the Veteran should be seen by an otolaryngologist regarding the etiology of his hearing loss.

A June 2012 letter from a private audiologist indicates that the Veteran reported noise exposure in service and no ear protection.  The letter indicates that an otoscopy revealed unremarkable tympanic membranes.  The letter indicates that pure tone audiometry shows a moderately severe, high-frequency, neurosensory hearing loss bilaterally and that the left ear also had a large conductive hearing loss making it a severe to profound mixed loss.  The audiologist explained that the Veteran's reported noise exposure is sufficient to cause acoustic trauma.  The examiner noted that while the conductive component in the left ear is not related to noise exposure, the neurosensory part of his hearing loss was very likely related to his military noise exposure.  The Board finds that the June 2012 letter clearly explained the etiology of the different parts of the Veteran's mixed hearing loss, and thus affords the examiner's opinion high probative value.

The Veteran was afforded a VA audiological examination in August 2015.  The VA examination report indicates that the military noise exposure was reported from howitzers, gunfire, and rocket launchers and that hearing protection was not worn.  The report indicates a diagnosis of left ear mixed hearing loss, and the examiner states that the Veteran's left ear hearing loss is not at least as likely as not caused by or a result of an event in service.

The report indicates that civilian noise exposure was reported from working at an ammunition place and that in April 2012 the Veteran reported a history of recreational noise exposure from hunting.  The examiner notes that in the April 2012 VA examination, the Veteran reported a history of inner ear infections and experiencing dizziness.  The report indicates that the Veteran's enlistment report dated July 12, 1961 showed hearing within normal limits for both ears and that the report dated December 8, 1965 showed normal results for the Whispered Voice test.  The examiner noted that the Whispered Voice test is insensitive to high frequency hearing loss, the type most often associated with noise exposure.  Thus, the examiner indicated that the Veteran's hearing levels when he exited the military are unknown.  The examiner opined that the Veteran's left ear hearing loss is a mixed loss which is not typically associated with noise exposure but rather is more typically associated with a middle ear problem requiring medical evaluation.

The April 2012 and August 2015 VA examiners found that the Veteran's left ear hearing loss was less likely than not due to the Veteran's military noise exposure.  The VA examiners both stated that the Veteran's left ear mixed hearing loss is not typically associated with noise exposure but rather is more typically associated with a middle ear problem requiring medical evaluation.  However, the Board finds that the VA examiners did not provide a full rationale in support of their opinions.  The examiners both described the character of the Veteran's hearing loss as "mixed" and indicated that it was more typically associated with a middle ear problem requiring medical evaluation; however, neither examiner discussed whether the sensorineural portion of the Veteran's mixed hearing loss was related to service.  In fact, the April 2012 VA examiner acknowledged that the Veteran should be seen by an otolaryngologist to determine the etiology of his mixed hearing loss.  Under these circumstances, the Board assigns more probative weight to the conclusion of the June 2012 audiologist.  The June 2012 letter from the Veteran's private audiologist provides a clear rationale regarding the etiology of the Veteran's left ear hearing loss.

Although there appears to be some disagreement as to the etiology of the Veteran's current left ear hearing loss, certainty is not required in claims for VA benefits.  Under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for it to be denied.  See Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion cannot be made in this case.  After a careful review of the evidence and affording the Veteran the full benefit of the doubt, the Board finds that a grant of service connection for the Veteran's left ear hearing loss is warranted.


ORDER

Entitlement to service connection for left ear hearing loss is granted.



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


